Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on May 19, 2022 has been received and entered.
Currently, Claims 1-6 and 8-14 are pending.  Claims 1-6 and 8-14 are examined on the merits.    
The declaration of Bagnulo Antonio filed May 19, 2022 has been considered but the arguments are not persuasive. 
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive because the evidence is not commensurate in scope with the claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20, 3/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-3 and 5-6 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite Rhammus frangula extract.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, Claims 1-3 and 5-6, lactitol, lactulose and Rhammus frangula extract have no amounts.  The composition is not markedly different from their closest naturally occurring counterpart because there is no indication that Rhammus frangula extract to have any characteristics that are different from the naturally occurring Rhammus frangula plants. Even though, the lactitol and lactulose are not found in nature, there are no amounts.  the formulation lacks specific amounts.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or carboydrates use are in nominal or miniscule amounts, which would not amount to much structural changes.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, Claims 3 and 5 recite an aqueous solution or powder, which are liquid and dry forms, respectively.  Liquid and dry forms are found in nature.   Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, in Claim 6, the composition’s intended use as a food supplement or medicine are routine and conventional forms of an extract.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	
Claim Rejections - 35 USC § 103
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lion (US 8545902 B2), Coles et al. (US 8765207 B2) in view of Doat et al. (US 4761400) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Lion teaches laxative compounds from Rhamnus frangula in a tablet, powder or capsule to form a liquid composition (Claim 5) in effective ranges at least 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 55 mg, 60 mg,  65 mg, 70 mg, 75 mg, 75 mg, 80 mg, 85 mg, 90 mg, 95 mg or 100 mg per dose (column 14, lines 28-38), where the liquid is taken by mouth (column 18, lines 65).  
However, Lion does not teach 1-10 g lactitol, 1-10 g lactulose.
Coles et al. teaches sugar alcohols, includes lactitol are useful in laxative effect (column 2, lines 42-57).  The sugar alcohols are from about 1-90 wt% (Claim 5).  
Doat et al. teaches lactulose is solution form is used for treating constipation (column 1, lines 27-27-29).  Lactulose in 8-50 gram unit dose, each containing 35-45 weight percent (Claim 14).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 50 mg-1000 mg Rhamnus frangula, 1-10 g lactitol, 1-10 g lactulose of the active agent combination for the following reasons.  The references do teach the components of the composition for treating constipation.  Lion teaches laxative compounds from Rhamnus frangula in a tablet, powder or capsule to form a liquid composition (Claim 5) in effective ranges at least 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 55 mg, 60 mg,  65 mg, 70 mg, 75 mg, 75 mg, 80 mg, 85 mg, 90 mg, 95 mg or 100 mg per dose (column 14, lines 28-38), where the liquid is taken by mouth (column 18, lines 65).  Coles et al. teaches sugar alcohols, includes lactitol are useful in laxative affect (column 2, lines 42-57).  The sugar alcohols are from about 1-90 wt% (Claim 5).  Doat et al. teaches lactulose is solution form is used for treating constipation (column 1, lines 27-27-29).  Lactulose in 8-50 gram unit dose, each containing 35-45 weight percent (Claim 14).  Thus, it would have been obvious to make a concentrated composition containing 50 mg-1000 mg Rhamnus frangula, 1-10 g lactitol, 1-10 g lactulose for use as a supplement to the diet to treat constipation, and similarly it would have been obvious to administer the resulting composition to a patient suffering from constipation.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.  All three components of the claimed composition are known in the art as being useful for treating constipation, and thus optimizing the dose of each component for the purpose of treating constipation would have been obvious to one of ordinary skill in the art.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating constipation. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Response to Arguments
	Applicant argues that the combination would not work.
	In response to Applicant’s argument, the claims are drawn toward the ingredients as claimed, in the same amount, and for the same purpose, in the references.  Therefore, there would be a reasonable expectation to deem the combination are obvious to combine.
	Applicant and the affidavit filed 5/19/2022 argue that there are unexpected results.
	In response to Applicant’s argument, for the unexpected result to be convincing, the amounts need to be commensurate in scope with the claimed amounts.  Furthermore, there is no evidence of synergism in the amounts shown.  Therefore, the evidence for unexpected results is not convincing.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655